Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 101
2.	Claims 1, 4-5, 13, and 21-26 rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more because 
The process set forth in the independent claims 1, 13 and 25 could reasonably be performed by a human by matching text from a question to reference Q-A pairs, performing a simple calculation which adds together question and answer matching scores either mentally or using pen and paper, and then grouping the text from the question with the reference answer in a table written on paper. It’s noted in claims 1, 13, and 25, for example, is the process that is being performed by the “deep learning model”. This process is recited at a high level of generality so as not to preclude method/system performance by a human. The deep learning model as relied upon in the claims, simply automates steps using a well-known computer learning model that could otherwise be performed by a human. The claims do not recite any type of improved or new neural network nor does the specification make any such claim – see how the various learning models are interchangeable (paragraph 0052 of the specification). The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations that could be perform by a human. These concepts fall into the mental process group of abstract ideas, which are evaluations and/or judgements (determining…, ranking…, selecting…, forming…, updating…, determining…, computing…, computing…, combining…). Nothing in the claims precludes the above steps from being practically performed by the human. See MPEP 2106.04 and 2019 PEG.
For step 2A, Prong Two and step 2B other than the abstract idea which results in matching text from a question to reference Q-A pairs, performing a simple calculation which adds together question and answer matching scores either mentally or using pen and paper, and then grouping the text from the question with the reference answer in a table written on paper, the claims do not feature any practical application beyond the abstract idea.  The abstract idea does not result in any different or novel matching text from a question to reference Q-A pairs, performing a simple calculation which adds together question and answer matching scores either mentally or using pen and paper, and then grouping the text from the question with the reference answer in a table written on paper- it’s only a generic matching text from a question to reference Q-A pairs, performing a simple calculation which adds together question and answer matching scores either mentally or using pen and paper, and then grouping the text from the question with the reference answer in a table written on paper resulting from collecting terms via the aforementioned abstract idea. The deep learning model can reasonably be addressed in Step 2A prong 2 and Step 2B as automating a mental process using a well-known, routine, and conventional computer model. The additional elements of processors, a memory, computer executable instructions are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claims do not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d) and MPEP 2106.05.
Dependent claims 4-5, 21-24, and 26 inherit the same defects.
Response to Arguments
3.	Applicant’s arguments filed 08/18/22 with respect to the 112 first paragraph and the 103 rejections have been fully considered and are persuasive. The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph and 35 U.S.C. 103 rejections of claims 1, 4-5, 13, and 21-24 has been withdrawn.
	With respect to the 101 rejections, Applicant alleges that the claim contains an improvement in grouping Q-A pairs. However, this so-called “improvement” is part of and not in addition to the mental process in that the steps alleged to relate to the “improvement” are a part of the identified mental process due to their high level of generality. The Applicant also argues that the inclusion of the deep learning model makes it clears that the claim cannot be a mental process. While the Applicant is correct in that we wouldn’t want to group in the deep learning model in the Step 2A prong 1 analysis in stating the it’s part of the mental process, the element can reasonably be addressed in Step 2A prong 2 and Step 2B as automating a mental process using a well-known, routine, and conventional computer model.
	Applicant also argues that some of the new claims (e.g., claim 26) involve a chat using created/updated Q-A pairs which is a practical application. These limitations can be grouped in with the abstract mental process in that a human can read a written question, check for an answer by referring to a Q-A pair table, and select a fitting reply. Since we could group these steps in with the mental process, they would not qualify as additional limitations that might be a practical application in analysis Step 2A prong 2.

4.	Claims 1, 4-5, 13, and 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652